DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Election/Restriction Requirement filed on March 11, 2022 is withdrawn.

Claim Objections
Claim 2 is objected to because of the following informalities:  The examiner suggests inserting a comma after “claim 1” (see line 1).  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  The examiner suggests inserting a comma after “claim 4” (see line 1).  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  The examiner suggests inserting the word “of” before “claim 1” (see line 1).  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  The examiner suggests inserting the word "of" before "claim 1" (see line 1.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  The examiner suggests inserting a comma after “claim 16” (see line 1).  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  The examiner suggests inserting the word “of” before “claim 16” and a comma after “claim 16” (see line 1).  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  The examiner suggests inserting a comma after “claim 23’ (see line 1).  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  The examiner suggest inserting a comma after “claim 16” (see line 1).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the phrase “The method of any one of claim 16” renders the claim unclear. The examiner is unsure whether the phrase “any one of” should be deleted or if the phrase should be written as “The method of any one of claim 16-17”, “The method of any one of claim 16-18”, or “The method of any one of claim 17-18”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Senetar (US 7,906,448 B2).
	Regarding claim 1, Senetar discloses a continuous processing chamber (1) for the treatment of a material comprising: a material shaft (12, 13) comprising an inlet and an outlet, the material shaft configured so that material introduced by the inlet may be transported through the material shaft and discharged through the outlet; and an inner gas transfer tube (2) in fluid communication with the material shaft, the inner gas transfer tube comprising an inner filtration wall that encases at least a portion of the inner gas transfer tube providing fluid communication with both the material shaft and the inner gas transfer tube; or an outer gas transfer tube (3) in fluid communication with the material shaft, the outer gas transfer tube comprising an outer gas transfer wall that encases at least a portion of the outer gas transfer tube and is in fluid communication with both the material shaft and the outer gas transfer tube; or both an inner gas transfer tube and an outer gas transfer tube; wherein the continuous processing chamber is configured to allow the gas fed through the inner or outer gas transfer tube to the material shaft to contact the material, thereby treating the material (see Abstract; figures 1-2 and column 15, line 22 through column 21, line 35).
Regarding claim 6, Senetar disclose a continuous processing chamber wherein the inner filtration wall and the outer filtration wall are able maintain their structural integrity at temperatures greater than 500 °C (see Abstract; figures 1-2 and column 15, line 22 through column 21, line 35).
Regarding claim 7, Senetar discloses a continuous processing chamber wherein the inner filtration wall and the outer filtration wall comprise porous media (see Abstract; figures 1-2 and column 15, line 22 through column 21, line 35).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5, 8-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senetar (US 7,906,448 B2).
	Regarding claim 2, Senetar fails to disclose a continuous processing chamber further comprising a thermally-conductive shell that encases at least a portion of the material shaft, the inner gas transfer tube, the inner filtration wall, the outer filtration wall, the outer gas transfer tube, or combinations thereof.
	It would have been an obvious matter of design choice to have a thermally-conductive shell that encases at least a portion of the material shaft, the inner gas transfer tube, the inner filtration wall, the outer filtration wall, the outer gas transfer tube, or combinations thereof, since applicant has not disclosed that having a thermally-conductive shell that encases at least a portion of the material shaft, the inner gas transfer tube, the inner filtration wall, the outer filtration wall, the outer gas transfer tube, or combinations thereof solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a thermally-conductive shell that encases at least a portion of the material shaft, the inner gas transfer tube, the inner filtration wall, the outer filtration wall, the outer gas transfer tube, or combinations thereof.
	Regarding claim 3, Senetar fails to disclose a continuous processing chamber wherein the thermally-conductive shell comprises copper, aluminum, brass, silver, gold, iron, inconel, steel, or combinations thereof.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the thermally-conductive shell comprises copper, aluminum, brass, silver, gold, iron, inconel, steel, or combinations thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
	Regarding claim 4, Senetar fails to disclose a continuous processing chamber wherein the material shaft forms an annulus around at least a portion of the inner gas transfer tube.
	It would have been an obvious matter of design choice to have the material shaft forms an annulus around at least a portion of the inner gas transfer tube, since applicant has not disclosed that having the material shaft forms an annulus around at least a portion of the inner gas transfer tube solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the material shaft forms an annulus around at least a portion of the inner gas transfer tube.
	Regarding claim 5, Senetar fails to disclose a continuous processing chamber wherein the outer gas transfer tube forms an annulus around at least a portion of the material shaft.
	It would have been an obvious matter of design choice to have the outer gas transfer tube forms an annulus around at least a portion of the material shaft, since applicant has not disclosed that having the outer gas transfer tube forms an annulus around at least a portion of the material shaft solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the outer gas transfer tube forms an annulus around at least a portion of the material shaft.
	Regarding claim 8, Senetar fails to discloses a continuous processing chamber wherein the inner filtration wall and the outer filtration wall comprise a cement, ceramic, coated metal, or combinations thereof.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the inner filtration wall and the outer filtration wall comprise a cement, ceramic, coated metal, or combinations thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
	Regarding claim 9, Senetar fails to disclose a continuous processing chamber wherein the ceramic is silicon carbide, alumina, silicon dioxide, mullite, or combinations thereof.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the ceramic is silicon carbide, alumina, silicon dioxide, mullite, or combinations thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 11, Senetar fails to explicitly disclose a continuous processing chamber wherein the inner filtration wall and the outer filtration wall have a porosity from 10% to 90%.
	It would have been an obvious matter of design choice to have the inner filtration wall and the outer filtration wall have a porosity from 10% to 90%, since applicant has not disclosed that having the inner filtration wall and the outer filtration wall have a porosity from 10% to 90% solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the inner filtration wall and the outer filtration wall have a porosity from 10% to 90%.
	Regarding claim 12, Senetar fails to disclose a continuous processing chamber wherein either the inner gas transfer tube or the outer gas transfer tube is tapered along a length of the material shaft.
	It would have been an obvious matter of design choice to have either the inner gas transfer tube or the outer gas transfer tube is tapered along a length of the material shaft, since applicant has not disclosed that having either the inner gas transfer tube or the outer gas transfer tube is tapered along a length of the material shaft solves any stated problem or is for any particular purpose and it appears that the invention would perform well with either the inner gas transfer tube or the outer gas transfer tube is tapered along a length of the material shaft.
	Regarding claim 13, Senetar fails to disclose a continuous processing chamber wherein the inner gas transfer tube and the outer gas transfer tube are both tapered along a length of the material shaft.
	It would have been an obvious matter of design choice to have the inner gas transfer tube and the outer gas transfer tube are both tapered along a length of the material shaft, since applicant has not disclosed that having the inner gas transfer tube and the outer gas transfer tube are both tapered along a length of the material shaft solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the inner gas transfer tube and the outer gas transfer tube are both tapered along a length of the material shaft.

Allowable Subject Matter
Claims 10 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, Senetar fails to disclose or suggest a continuous processing chamber wherein the outer filtration wall comprises an outer diameter from 100 mm to 750 mm.
Regarding claim 14, Senetar fails to disclose or suggest a continuous processing chamber wherein the continuous processing chamber further comprises a cooling portion that at encases at least a portion of the thermally-conductive shell.
	Regarding claim 15, Senetar fails to disclose or suggest a continuous processing chamber further comprising a heating apparatus in thermal communication with the material shaft.
Claims 16-18 and 20-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art references are Senetar (US 7,906,448 B2), Barton et al. (WO 2017/199082 A2), Shin et al. (US 10,020,509 B2), and Han et al. (WO 2014/107022 A1).
Regarding claim 16, Senetar discloses the continuous processing chamber of claim 1 (see Abstract; figures 1-2 and column 15, line 22 through column 21, line 35).
Barton et al. disclose a reactor (1) having baffles (4), an adaptor or sleeve (6), a gas diffuser such as gas tubes (10) to make the desired powder for the lithium ion batteries (see figures 4 and paragraphs 0051-0076)
Shin et al. discloses a firing device having a reaction vessel (20) and a plurality of heaters for preparing a cathode active material for a lithium secondary battery (see Abstract; figure 1 and column 5, line 9 through column 8, line 11).
Han et al. discloses a device for manufacturing a lithium composite transition metal oxide, a lithium composite transition meta l oxide manufactured using the same, and a method for manufacturing the lithium composite transition metal oxide (see Abstract).
The prior art references fail to disclose or suggest a method of treating the material using the continuous processing chamber of claim 1, the method comprising: contacting a material in the material shaft with a gas to produce a lithiated product.
Claims 17-18 and 20-25 depend on claim 16.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774